Citation Nr: 0621728	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for post- 
traumatic stress disorder (PTSD), hypertension or psoriasis.



REPRESENTATION

Appellant represented by:	Lewis Fichera, Attorney



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from January 1953 to March 
1955.  He had overseas duty in Germany for approximately 11 
months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the Cleveland, 
Ohio, Regional Office of the Department of Veterans Affairs 
(VA). Jurisdiction over the appeal has since been transferred 
to the Philadelphia, Pennsylvania, VA Regional Office and 
Insurance Center (RO).

Historically, the claims for service connection for PTSD, 
hypertension, and psoriasis were originally denied on the 
merits by a March 1992 RO rating decision, and affirmed on 
appeal by the Board's December 1998 decision. The Board's 
decision was affirmed by the U.S. Court of Appeals for 
Veterans Claims (Court) in May 2000.  As to the PTSD the 
denial was affirmed on the basis of lack of verified or 
verifiable stressors to support the diagnosis of PTSD. The 
Court also specifically found that although the veteran's 
records were reported to be fire-related, VA had made 
adequate efforts at verification of the identified stressors 
and other claims given the expansive information provided by 
the veteran. 

The veteran filed to reopen his claim in April 2001.  There 
has been a denial of reopening as to all issues.  The 
principal discussion herein, as driven by the appellant's 
contentions, concerns the PTSD issue.  The box indicating 
that all issues in a statement of the case were to be 
considered was checked, so consideration of hypertension and 
psoriasis with be conducted herein as well, although in a 
more abbreviated fashion.

In August 2004, the veteran requested a hearing before a 
member of the Board at the RO. When notified of a hearing 
scheduled for January 2006, he advised through his attorney 
that he wished to withdraw his request for a hearing. Neither 
he nor his attorney has since requested that the hearing be 
rescheduled.



FINDINGS OF FACT

1.  In a December 1998 decision, the Board denied the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder, hypertension, and psoriasis. 
The veteran appealed to the Court.  On May 2000, the Court 
issued a single judge memorandum decision affirming the 
December 1998 Board decision.

2.  In April 2001 the veteran sought to reopen his claims for 
service connection.  In an August 2003 rating decision, the 
RO denied the claim on the basis that new and material 
evidence had not been submitted.

3.  The evidence received since the prior denials includes 
evidence that is duplicative, cumulative or redundant of the 
evidence previously of record, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

CONCLUSION OF LAW

New and material evidence has not been received sufficient to 
reopen the previously denied claims seeking service 
connection for post-traumatic stress disorder, hypertension, 
and psoriasis. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156 (2001), 20.1100, 20.1104, 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claim to reopen.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103 (West 2002)). The 
Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A § 5103A (West 2002).

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing. It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
Therefore, it is not applicable to the appellant's claim 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate. Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001. 66 Fed. Reg. 
45,620, 45,629. They are not applicable to the appellant's 
claim to reopen, which was received before that date.

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate. 38 
U.S.C.A. § 5103(g) (West 2002). Accordingly, the Secretary 
determined that some limited assistance was warranted to 
claimants attempting to reopen claims. In particular, the 
Secretary determined that VA should request any existing 
records from Federal agencies or non-Federal agency sources, 
if reasonably identified by the claimant, in order to assist 
the claimant in reopening his or her claim. 66 Fed. Reg. 
45,628. This has been completed in the present case, and the 
Board sees no reason, considering the posture of the case, 
for further evidentiary development.

At the time the veteran submitted his claims to reopen in 
April 2001, the Board's prior December 1998 decision denying 
service connection had already been affirmed by the Court's 
May 2000 decision. However, it appears that the RO sent the 
veteran a VCAA letter dated in September 2001, advising that 
the claim had been previously denied as not well-grounded, 
and would be reconsidered de novo under the newly enacted 
VCAA, and provided the veteran the required notice governing 
service connection claims under the VCAA. However, the RO 
later amended this notification by providing a December 2002 
VCAA notification letter advising that the prior adjudication 
of the claim was final and that new and material evidence was 
required to reopen the claim. The RO further advised of the 
evidence necessary for reopening of the previously denied 
claim, and also provided a PTSD questionnaire, requesting 
pertinent information from the veteran about his stressors. 
Thus on December 2002, VA sought to specifically satisfy the 
requirements of 38 C.F.R. § 3.159(b)(1), and 38 C.F.R. § 
3.156(a). 

Thus, the appellant has been provided the notice required 
under the VCAA to reopen the claim, and the rating decision 
also informed of the regulations governing reopening of the 
claim and the reasons for denial of his petition to reopen. 
The Board finds that the appellant was on notice of what he 
must show to prevail in his claim to reopen and of what 
evidence the RO has received. The communications provided the 
appellant with a specific explanation of the type of evidence 
necessary to reopen his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf. See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). The Board is of the 
opinion that the extent of the VCAA notifications pertinent 
to reopening of the claim is adequate under the VCAA, and 
that remand for any additional notification or development 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).   It is also concluded that the 
notice provided and discussed above complies with the 
requirements of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).

The veteran's service records are noted as fire-related. The 
Court has held that when a veteran's service medical records 
are lost or destroyed, VA has a duty to advise the veteran of 
alternative methods to assist him in supporting his claim. 
Garelo v. Derwinski, 2 Vet. App. 619 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Board is mindful that 
in a case such as this one where service medical records have 
been lost, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim. See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). This heightened 
duty includes the obligation to search for alternate medical 
records. See Moore v. Derwinski, 1 Vet. App. 401 (1991).  The 
Board at the time of the prior decision was also aware of the 
duty. In the prior adjudication of this case, the Court found 
that VA had specifically done this with respect to the 
veteran's asserted stressors and other claims.  It was also 
noted in the Court's decision that there was no basis to 
obtain the Social Security records as they would have no 
relevance to the claim.

In this regard, in various statements and arguments attached 
to the notice of disagreement and substantive appeal VA Form 
9, the veteran's attorney argued that the veteran's claim had 
not been adequately developed, and as a fire-related case, 
was owed a heightened consideration of the evidence; that the 
veteran had supplied names of individuals who may corroborate 
his stressors, and had received no indication that the RO has 
attempted to locate them; that the RO failed to properly 
develop the veteran's attempts to verify his stressors; and 
that the veteran was not provided notification of the 
alternate forms of evidence permitted for use in 
substantiating his claim. The veteran's attorney further 
requested that the RO provide assistance in obtaining morning 
reports or records involving the 601st Ordinance Battalion at 
Aberdeen, Maryland Proving Grounds for 1953; in locating the 
named individuals who served with the veteran such that lay 
statements may be solicited from these persons in 
corroboration of the asserted stressor incidents; and provide 
notifications of identifying sources of alternative evidence. 
The appellant also requested that the RO provide records of 
the veteran's hospitalization in Weisbaden, Germany in or 
around March 1954 while stationed in Germany. In a September 
2003 VA Form 21-4138, the veteran's attorney also argued that 
given the fire-related status of the veteran's service 
records, the burden of persuasion should shift to VA to 
disprove the veteran's claims of stressors occurring in 
service, and the veteran should be presumed credible as to 
the occurrence of the claimed stressful experience of an 
exploding howitzer at Aberdeen. 

The Board observes that although the VCAA provides some 
limited duty to assist in the reopening of claims, such full 
and expansive development requested under the VCAA is 
unwarranted absent reopening of the claim. As discussed 
below, the Board can find no new and material evidence 
sufficient to reopen the claim, such that VA's expanded 
duties to assist and notify under the VCAA (as requested by 
the appellant) would be applicable. The Board is satisfied 
that the duty to notify and the duty assist pertinent to the 
claim to reopen have been met under the VCAA under the 
circumstances of this case.  Additionally some of the places 
noted have been contacted and VA has attempted to verify the 
names of the appellant's reported contacts, as will be 
discussed below.

Pertinent to the duty to assist, the veteran was also 
afforded VA examination and social and industrial survey. He 
was scheduled for a hearing, however, in a December 2005 
statement, he withdrew his hearing request through his 
attorney, and instead submitted several pages of 
interrogatories completed by his wife, with request that they 
suffice as proof of the occurrence of the asserted non-combat 
stressor events. 

As discussed below, the evidence submitted in support of the 
claims to reopen is duplicative, cumulative or redundant of 
evidence previously considered and developed in prior final 
adjudications. Neither the appellant nor his representative 
has identified any new and material evidence to substantiate 
the claim to reopen, and the Board is unaware of any such 
evidence. Consequently, the Board finds that remand for any 
additional development or notification prior to reopening of 
the claim, is unwarranted, and would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided). 

The Board concludes that the duty to assist and duty to 
notify provisions pertinent to the petition to reopen under 
the VCAA have been fulfilled. No additional assistance or 
notification to the claimant regarding this issue is required 
or likely to make a difference. 

II.  New and Material Evidence to Reopen

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
With hypertension, service connection may be presumed if 
shown to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  As noted, these claims were denied 
on the merits by the Board and the Board decision was 
affirmed on appeal to the Court.

Since the veteran's claim was received prior to August 29, 
2001, the amended definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a), is not applicable to the 
claim. Under regulations in effect at the time the veteran 
filed his petition to reopen the claim, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
prior holdings in Justus and Evans that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the veteran filed a petition to reopen 
his claims in April 2001. The Board issued a rating action 
dated in August 2003, denying the petition to reopen the 
claims. 

RO decisions that are appealed to the Board become final with 
issuance of the Board decision. 38 U.S.C.A. §§ 7103(a), 
7104(c); 38 C.F.R. § 20.1100. When the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision. 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104, 
20.1105. 

Evidence submitted in the prior adjudication of the claim 
includes asserted stressors involving the explosion of a 
Howitzer at Aberdeen Proving Grounds, and the veteran 
witnessing the death of fellow servicemen identified as Bork 
and Colter; stressors involving the veteran being told by a 
superior officer while he was stationed in Germany, of the 
horrible deaths of servicemen in Germany who were submerged 
in concrete barrels and drowned in the Rhine. Also submitted 
were lay statements from the veteran's spouse; statements 
from the veteran; and examinations reflecting a diagnosis of 
PTSD.

Evidence submitted in connection with the petition to reopen 
the claim includes a list of individuals that served with the 
veteran in the 601st Ordinance Battalion at Aberdeen, 
Maryland, namely R. E., J. B., and J. C., identified by the 
veteran as able to confirm the stressors of the explosion at 
Aberdeen Proving Grounds. In a January 2003 response, the RO 
advised the veteran that it was unable to get information on 
the three individuals, but that it may be possible for the 
veteran to locate the men by writing to the National 
Personnel Records Center (NPRC) (Military personnel records), 
in St. Louis, MO.  There was no evidence that these 
individuals had ever filed VA claims.  He subsequently 
provided two additional names.  One name revealed several 
veterans of that name, but none that were in service at the 
time the veteran was.  The second name provided numerous 
veterans of the same name, but apparently only 1 that was in 
service when the veteran was, and that veteran had died.  
Thus, no further development was taken on the names provided 
and appellant did not provide any information from the NPRC.  
Thus, it appears there is no other research to be conducted 
given the information on file.

The evidence also included an October 2001 VA examination, a 
Social and Industrial Survey evaluation report which provide 
accounts of stressors involving a howitzer explosion at 
Aberdeen Proving Grounds that caused the death of two 
service-members; a September 2003 statement from the 
veteran's attorney naming five individuals who served with 
the veteran in the 601st Ordinance Battalion; various 
requests, letters, and arguments from the veteran's attorney 
for additional development in order to verify the asserted 
stressor explosion incident; various arguments from the 
attorney asserting VA's failure to assist the veteran in his 
claims under the heightened standard applicable to fire-
related records; requests from the veteran that the RO 
provide morning reports or incident reports from these 
individuals' records; and allegations that VA failed to 
provide notice to the veteran of alternative sources of 
evidence permitted in fire-related cases. Also included were 
lay statements/interrogatory responses from the veteran's 
wife; and arguments from the veteran's attorney alleging 
numerous procedural and due process errors, requesting VA 
compensation for loss of service records due to fire and for 
violation of the due process clause.

On review, the Board finds the newly received evidence 
inadequate to reopen the claims. The reported stressor 
account and list of names of servicemembers are duplicative, 
cumulative, or redundant of evidence previously submitted and 
considered by the Board in prior adjudication. Members of the 
list whom the veteran proposed the RO locate because they 
could corroborate the stressor, were identified as killed 
during the stressor event/howitzer explosion, and were 
previously considered in the prior final adjudications. 
Additionally the list of servicemembers reflects no 
verifiable details probative of the issue under consideration 
as to the stressor events and is merely cumulative.  The 
results of the records searches are described above. 
Likewise, lay statements/interrogatories from the veteran's 
spouse are cumulative of prior statements, and are not new 
and material evidence. 

As noted, attempted searches by the RO for individuals on the 
list produced several servicemembers of the same names who 
cannot be distinguished or related to the stressor event 
without additional verifiable details, thus mere names 
(without additional identifying details) are not probative of 
the issue under consideration as to the occurrence of a 
particular stressor. Further, although the veteran complains 
of not having been notified of the right to submit 
alternative sources of evidence in support of his claim, the 
veteran has indeed provided such alternative evidence in lay 
statements and interrogatories from the veteran's spouse, 
reflecting that he was not prejudiced by any deficiencies in 
that regard. 

Furthermore, as noted in prior adjudications, contact was 
made with the NPRC, personnel at the Aberdeen Proving 
Grounds, the National Archives and Records Administration 
(NARA) and what was then called the Armed Services Center for 
Research of Unit Records.  There were attempts to obtain 
morning reports or other logs that would substantiate the 
claimed events, and either no records were found or an 
effective search could not be made given the information 
provided.  Attempts at securing more precise information have 
not produced positive results.  Overall, as to all issues, no 
new and material evidence is presented and there is no 
indication of additional evidence to obtain.

The Board concludes that the veteran has been informed of the 
need for new and material evidence concerning his alleged 
service stressors and other issues, but has submitted no 
evidence that is probative or bears directly and 
substantially on the specific matter under consideration, and 
which is neither cumulative or redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. The Board observes 
that the Court has held that, "[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

The Board recognizes that the veteran has raised argument 
relevant to the due process clause and the constitutionality 
of VA laws and regulations governing compensation for fire-
related records and payment of monetary awards. The matter of 
constitutionality is not within the Board's jurisdiction. The 
Board is bound by the governing Federal statutes and 
implementing regulations and has applied such to the facts 
herein. Therefore, to the extent the veteran continues to 
disagree with the disposition of his appeal, he may seek 
remedy in the Federal Court system, or through Congress via 
the appropriate procedures. The Board, however, can neither 
address the veteran's constitutional questions nor achieve 
the result he seeks within the confines of the law as 
currently in effect.  Moreover, there is no provision for any 
shifting of presumptions with regard to burdens of proof in 
such cases.

To the extent of reopening the claims, the veteran has not 
submitted any new and material evidence. 38 C.F.R. § 3.156(a) 
(2001).

ORDER

New and material evidence not having been received, reopening 
of the claims seeking service connection for post-traumatic 
stress disorder, hypertension, and psoriasis, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


